Citation Nr: 1117523	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-23 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include PTSD, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling, and bilateral hearing loss, rated as noncompensable, bringing his combined disability rating to 60 percent.  

2.  The most competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected disabilities, alone, are not of such nature and severity as to prevent him from securing or following any substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total compensation rating based on individual unemployability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to a total disability rating due to unemployability caused by his service-connected disabilities.  Specifically, the Veteran has asserted that his service-connected posttraumatic stress disorder (PTSD) prevents him from securing or following a substantial gainful occupation.  He has asserted that his obsessional rituals, concentration problems, and resistance to changing work processes interfere with his ability to work.  See August 2005 statement.  This claim arose from a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, filed with the RO in November 2008.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation but reasons of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is service-connected for PTSD, rated as 50 percent disabling under Diagnostic Code (DC) 9411; tinnitus, rated as 10 percent disabling under DC 6260; and bilateral hearing loss, rated as noncompensable from under DC 6100, all effective from November 2004.  Based on the foregoing, the Veteran's combined disability rating is 60 percent.  See 38 C.F.R. § 4.25.  

Because the Veteran does not have one service-connected disability rated as at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.  Nevertheless, the Board must determine whether the Veteran's TDIU claim should be submitted to the Director of Compensation and Pension service for consideration of TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  

Review of the record reveals that the Veteran completed four years of high school and has not had any other training before he became too disabled to work.  The Veteran has reported that he worked for Presto-X, a pest control company, from 1995 to 2008.  See VA From 21-8940, dated November 2008.  

In support of his claim, the Veteran relies upon a statement submitted by J.C., Ph.D., dated October 2009, who interviewed the Veteran and conducted a psychological assessment, ultimately diagnosing him with PTSD and dysthymic disorder.  In evaluating the Veteran, Dr. J.C. noted that the Veteran's post-service employment included working at a feed mill for 27 years until it closed and, thereafter, at a pest management company for 13 years.  The Veteran reported that he excelled at his work at the feed mill and got along well with most other individuals, although there were several with whom he did not get along with.  As to his employment at the pest management company, the Veteran reported that it got to a point where he could no longer tolerate the work, in part because it was unsafe at times, and that he quit in May or June 2008.  

After evaluating the Veteran, Dr. J.C. noted that the dominating current expressed symptoms related to the Veteran's PTSD and his loss of past employment includes susceptibility to irritability and anger arousal.  This finding is particularly unclear to the Board given the Veteran's long work history at the feed mill and in pest management.  

Dr. J.C.'s assessment report also reflects that the Veteran's diagnosis of major dysthymic disorder is characterized primarily by symptoms involving a susceptibility to irritability and rapid arousal of anger.  Nevertheless, Dr. J.C. stated that "it appears likely that [the Veteran's] PTSD, his age, and his susceptibility to anger and irritability would interfere with [his] current ability to maintain a productive relationship with an employer," further stating that the Veteran has a "recurrent emotional disorder that is related to his current unemployable and his unemployable status is in part service-connected (i.e. PTSD symptoms).  

The examiner is clearly taking into account the Veteran's age in making this finding, which the Board can not.  Further, once again, the finding that his susceptibility to anger and irritability would interfere with his ability to maintain a productive relationship with an employer seems inconstant with his prior work experience (unless one assumes that the condition has worsen and this medical opinion, overall, does not seem to suggest this).  In any event, it is important for the Veteran to understand that a 50 percent evaluation for PTSD, by definition, would cause the Veteran some problems with a work environment, interfering with his ability to maintain productive employment, but not stopping the ability to maintain productive employment.  In this sense, regarding this issue, the opinion says very little.  The Board finds that the opinion is entitlement to limited probative value.  

The Veteran was afforded a VA examination in conjunction with this appeal in December 2009 where the examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a mental status examination.  The final diagnosis was PTSD and major depressive disorder.  The VA examiner noted that the Veteran has been unemployed since 2007 and that the Veteran stated he does not work due to PTSD and "service-related medical issues."  The VA examiner stated that he agrees with Dr. J.C. in that the Veteran's PTSD plays a part or is a contributing factor in his ability to secure gainful employment.  However, the VA examiner also stated that the Veteran's level of intervention, which was noted to be mild, and the PTSD symptom reporting on various tests is not of sufficient magnitude to make him totally unemployable solely due to PTSD.  The examiner noted that the Veteran's level of PTSD is moderate as compared to the overall claim of impairment due to those mental disorders.  

Based on the foregoing, the Board finds the preponderance of the evidence is against the Veteran's claim.  In making this determination, the Board finds that the medical opinions provided by Dr. J.C. and the December 2009 VA examiner are the most competent, credible, and probative evidence of record, as both medical professionals examined the Veteran and provided opinions regarding his unemployability based upon the severity of his service-connected disabilities, his employment history, and the educational and vocational history provided by the Veteran and reflected in the claims file.  There is no indication that the medical professionals were not aware of or misstated any pertinent fact and both provided statements in support of their conclusions.  

Indeed, both medical opinions included in the record reflect that, while the Veteran's PTSD is a part or contributing factor to his unemployability, his service-connected PTSD is not sufficiently severe, on its own, to produce unemployability.  As noted, Dr. J.C. opined that the Veteran's PTSD, age, and susceptibility to irritability and anger arousal (symptoms which Dr. J.C. specifically related to non-service-connected major dysthymic disorder) likely interfere with his ability to maintain employment, essentially stating that the Veteran's unemployability was only partially due to his PTSD.  The December 2009 VA examiner agreed with Dr. J.C.'s assessment by stating that the Veteran's inability to secure gainful employment was only partially due to his PTSD, noting that his PTSD was moderate as compared to the overall impairment caused by his mental disorders, which have been shown to include major depressive disorder and major dysthymic disorder and are not service-connected.  

Even if one assumes all of these mental disorders are the result of service, in this sense, both doctors are only saying what the RO has determined: the Veteran is 50 percent disabled due to his PTSD which contributes, but does not cause, the Veteran's unemployment. 

As noted, both medical professionals considered the Veteran's educational and employment history in rendering their opinions and there is no opposing evidence of record which outweighs both medical opinions and finds that the Veteran's service-connected PTSD is severe enough, on its own, to render him unemployable.  In this regard, the Board finds particularly probative that, while the Veteran has alleged that his various PTSD symptoms made it impossible for him to work, he told Dr. J.C. that he stopped working because he could no longer tolerate the work, in part due to safety concerns, with no mention of specific PTSD symptoms affecting his secure and maintain employment.  The Veteran worked for many years, switching jobs only when the mill he was working in for years closed.  The Veteran's own statements, as well as his work history, are found to provide highly probative evidence against his claim. 

In addition, despite the Veteran's report at the December 2009 VA examination that he was unable to work due to PTSD and service-related medical issues, there is no lay  or medical evidence that shows or suggests that the Veteran's service-connected tinnitus or hearing loss impact his ability to work.  In fact, the Veteran has not provided any lay or medical evidence that shows his tinnitus and hearing loss are severe enough to render him unemployable are even cause a problem.  

Therefore, based on the foregoing, the Board finds that referral to the Director of Compensation and Pension Service for consideration of TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) is not warranted because the most competent, credible, and probative evidence of record does not reflect that the Veteran is unable to follow or secure substantially gainful employment due to his service-connected disabilities alone.  

In summary, and for the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of TDIU under 38 C.F.R. § 4.16(a) and (b), and there is no reasonable doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, notice that informs the claimant of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2008 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's post-service treatment records, as well as medical opinions from Dr. J.C., a private psychologist, and a VA psychologist who conducted a VA examination in December 2009.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a total rating based upon individual unemployability due to service-connected disability is denied.
	

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


